Exhibit 10.97

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
18th day of April, 2013, by and among Steven K. Buster (the “Executive”), on the
one hand, and Pacific Mercantile Bancorp, a California corporation (“PMB”) and
Pacific Mercantile Bank, a California banking corporation (the “Bank”), on the
other hand (Executive, PMB and the Bank collectively, the “Parties”).

RECITALS

WHEREAS, PMB is a bank holding company registered under the Bank Holding Company
Act of 1956, as amended, subject to the primary supervision and regulation of
the Board of Governors of the Federal Reserve System (“FRB”).

WHEREAS, Bank is a California chartered commercial bank and wholly-owned
subsidiary of PMB, subject to the primary supervision and regulation of the
California Department of Financial Institutions (“CDFI”) and the FRB by virtue
of its membership in the Federal Reserve Bank of San Francisco.

WHEREAS, it is the intention of the Parties to enter an employment agreement for
the purposes of assuring the services of Executive as the President and Chief
Executive Officers of PMB and the Bank on the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, based on the foregoing premises and in consideration of the
mutual covenants and representations contained herein, the Parties hereto agree
as follows:

1. Term. Bank and PMB (collectively and individually referring to each of the
Bank and PMB (the “Employer”) hereby employ Executive, and Executive hereby
accepts employment with Employer, under the terms of this Agreement. The term of
this Agreement shall be for a period of three (3) years (the “Initial Term”),
commencing as of April 29, 2013 (the “Effective Date”) subject to the
termination provisions of paragraph 4. Upon the occurrence of the third annual
anniversary of the Effective Date, and on each anniversary date thereafter, the
term of this Agreement shall be deemed automatically extended for an additional
twelve (12) month term (each an “Extended Term”), subject to the termination
provisions of paragraph 4, unless, not later than sixty (60) days prior to the
expiration of the Initial Term, or any Extended Term, Employer or Executive
shall have given notice to the other that the Initial Term or any Extended Term
shall not be so extended. The term of this Agreement, as in effect from time to
time in accordance with the foregoing, shall be referred to herein as the
“Term”. The period of time between the Effective Date and the termination of the
Executive’s employment hereunder shall be referred to herein as the “Employment
Period.”

2. Employment.

(a) Positions and Reporting. Executive shall be employed as the President and
Chief Executive Officer of the Bank and PMB, respectively. During the Employment
Period, Executive shall report directly to the boards of directors of the Bank
and PMB (the “Board”), or a committee thereof, specifically authorized to direct
the Executive. Executive shall also serve as a director of the Bank and PMB,
subject to satisfaction of applicable election requirements additional
compensation (excluding the payment or reimbursement of any expenses incurred by
the Executive) for his services as a director of the Bank, PMB or any of their
subsidiaries or affiliates.

(b) Authority and Duties. Executive shall exercise such authority, perform such
executive duties and functions and discharge such responsibilities as are
reasonably associated with Executive’s position as President and Chief Executive
Officer, commensurate with the authority vested in Executive pursuant to this
Agreement and consistent with the bylaws of the Bank and PMB. During the
Employment Period, Executive shall devote his full business time, skill and
efforts to the business of Employer and shall not during the Employment Period
engage in any other business activities, duties, or pursuits whatsoever, or
directly or indirectly render any services of a business, commercial, or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the Board of
Directors of Employer (the “Board”). Notwithstanding the foregoing, Executive
may (i) serve in any capacity with any civic, educational or charitable
organization, or any trade association, without seeking or obtaining approval by
the Board, provided such activities and service do not materially interfere or



--------------------------------------------------------------------------------

conflict with the performance of his duties hereunder and (ii) with the approval
of the Board serve on the boards of directors of other corporations that are not
involved in commercial banking or similar business activities; provided,
however, Executive shall not directly or indirectly acquire, hold, or retain any
beneficial interest in any business competing with or similar in nature to the
business of Employer except passive shareholder investments in other financial
institutions and their respective affiliates which no not exceed three percent
(3%) of the outstanding voting securities in the aggregate in any single
financial institution and its affiliates on a consolidated basis.

(c) Executive hereby represents and agrees that the services to be performed
hereunder are of a special, unique, unusual, extraordinary, and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law. Executive
therefore expressly agrees that Employer, in addition to any other rights or
remedies that Employer may possess, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by Executive.

3. Compensation and Benefits.

(a) Salary. During the Initial Term Executive shall receive an annual base
salary of $450,000 payable in equal semimonthly payments (the “Base Salary”).
Such Base Salary shall be subject to review in the eleventh (11th) month after
the Effective Date, and at each anniversary of the Effective Date thereafter, or
during Employee’s normal officer review period, for possible adjustment by the
Board in its sole discretion based on various factors including, but not limited
to, market conditions, the consolidated results of operations of PMB and the
performance of Executive, but shall in no event be decreased from the level set
forth above during the Initial Term. All payments of Base Salary shall be
subject to applicable adjustments for withholding taxes, pro-rations for any
partial payment periods and such other applicable payroll procedures of the
Bank.

(b) Salary Continuation During Disability. If Executive for any reason (except
as expressly provided below) becomes temporarily or permanently disabled so that
he is unable to perform the duties under this Agreement, Executive shall be paid
the Base Salary otherwise payable to Executive pursuant to subparagraph 3(a) of
this Agreement, reduced by the amounts received by Executive from state
disability insurance, or worker’s compensation or other similar insurance
benefits through policies provided by Employer, for a period of six (6) months
from the date of disability. For purposes of this paragraph 3(b), “disability”
shall be defined as provided in the Employer’s disability insurance program.

(c) Cash Incentive Payments. Executive shall be eligible to receive annual
incentive amounts in the form of cash awards based upon the satisfaction of
performance criteria (the “Performance Goals”) that will be established by the
Board in its sole discretion and in consultation with the Executive at the
beginning of each year. The maximum target incentive payments available shall be
up to 50% of Executive’s annual Base Salary then in effect, as determined in the
sole discretion of the Board. Performance Goals will include goals consistent
with the Bank’s business plan for the year, as established by the Bank’s
management and subject to the review and approval of the Board. The final
determinations as to the actual corporate and individual performance against the
Performance Goals shall be made by the Board in its sole discretion. Executive’s
bonus, if any, shall be paid in one lump sum to Executive at such time as other
executive bonuses are paid. The Board retains the discretion to determine
whether a pro- rata bonus is appropriate if the Executive is terminated or
leaves the employ of the Bank prior to the annual determination of bonuses. All
cash incentive payments shall be subject to applicable adjustments for
applicable withholding and payroll taxes. Notwithstanding any provision of any
incentive plan or arrangement, no right of continued employment or any
modification of the “at will” nature of Executive’s employment with Employer
shall be conferred upon Executive thereunder or result therefrom.

(d) Insurance Benefits. During the Employment Period, Executive shall receive
such group life, disability, and health (including medical, dental, vision and
hospitalization), accident and disability insurance coverage and other benefits
which Employer extends, as a matter of policy, to all of its executive
employees, except as otherwise provided herein, and shall be entitled to
participate in all benefit and other incentive plans of the Employer, on the
same basis as other like employees of Employer.

(e) Vacation. After the first six (6) months of the Initial Term Executive shall
be entitled to four (4) weeks of annual vacation during the Employment Period at
his then existing rate of Base Salary, which shall be scheduled in Executive’s
discretion, subject to and taking into account applicable banking laws and
regulations and business needs. Vacation will accrue in accordance with the
Bank’s personnel policies.

 

2



--------------------------------------------------------------------------------

(f) Business Expenses. During the Employment Period, Employer shall promptly
reimburse the Executive for all documented ordinary and necessary business
expenses incurred by Executive in the performance of his duties under this
Agreement. Executive shall also be reimbursed for reasonable expenses incurred
in activities associated with promoting the business of Employer, including
expenses for entertainment, travel, conventions, and educational programs. All
such expenses described above will be subject to compliance with applicable
policies of Employer. All such reimbursements shall be made upon presentation
and approval of receipts, invoices or other appropriate evidence of such expense
in accordance with the policies of Employer in effect from time to time.

(g) Car Allowance. The Bank shall provide the Executive with a monthly
automobile allowance of $1,250.00 per month during the Employment Period.
Executive shall (A) obtain and maintain public liability insurance and property
damage insurance policies with insurer(s) acceptable to Employer and with such
coverage in such amounts as may be reasonably acceptable to Employer, and
(B) provide copies of such policies, endorsements or other evidence of insurance
acceptable to Employer.

(h) Club Membership. Executive and Employer agree that the Executive’s
participation in the membership of a country club or similar club will assist in
promoting Employer’s business. For this reason, Employer shall be reimburse
Executive for the monthly dues and expenses related to such membership up to
$850 per month, as well as those reasonable entertainment costs that are
business related (without regard, however, to whether such costs are deductible
for income tax purposes), provided that appropriate documentation is provided
regarding the entertainment costs.

(i) Stock Options. PMB shall grant to Executive one or more non-qualified stock
options (the “Stock Option Agreement”) to purchase up to 400,000 of the PMB’s
duly authorized and reserved shares of common stock pursuant to PMB’s 2010
Equity Incentive Plan (the “Plan”). The exercise price of such Stock Option
Agreement shall be equal to the fair market value price of such the shares
covered by the Stock Option Agreement at the date of grant. The Stock Option
Agreement shall have a term of ten (10) years. Thirty-three and one-third
percent (33 1/3%) of the granted options shall vest and become exercisable on
each of the annual anniversary dates of the grant date. Notwithstanding any
provision of the Plan, the Stock Option Agreement or this Agreement or any other
stock option or equity award agreement to the contrary, no right of continued
employment or any modification of the “at will” nature of Executive’s employment
with Employer shall be conferred upon Executive thereunder or result therefrom.

(j) Moving Expenses. Employer shall directly pay for the reasonable direct
moving expenses incurred by Executive and his family to relocate once from
Lafayette, California, to a location in Orange County. For purposes of this
subparagraph 3(j) “moving expenses” means the standard cost of packing, shipping
household items, furniture, appliances, clothing, and the like. All such
reimbursements shall be made upon presentation and approval of receipts,
invoices or other appropriate evidence of such expenses, which approval will not
be withheld unreasonably.

4. Termination of Employment.

(a) Termination for Cause. The Board of Bank and/or PMB may terminate
Executive’s employment hereunder for “Cause” or without “Cause.” For purposes of
this Agreement termination for “Cause” shall mean (i) conviction of a crime
directly related to his employment hereunder, (ii) conviction of a crime
involving moral turpitude, (iii) willful and gross mismanagement of the business
and affairs of Employer, (iv) willful and intentional violation of any state or
federal banking or securities laws, or of the bylaws, rules, policies or
resolutions of Bank or PMB, or the rules or regulations of or any final order
issued by the FRB, the CDFI, or the Federal Deposit Insurance Corporation, and
(v) breach of any material provision of this Agreement. For purposes of this
Agreement, no act, or the failure to act, on Executive’s part shall be
considered “willful” unless done, or omitted to be done, not in good faith and
without reasonable belief that the action or omission was in the best interests
of Employer. Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a notice of termination,
which shall include a copy of a resolution duly adopted by the affirmative vote
of not less than a majority of the members of the Board at a meeting of the
Board called and held for that purpose (which may be telephonic) finding that,
in the good faith opinion of the Board, Executive engaged in conduct justifying
termination for Cause and specifying the particulars thereof in detail. In the
event employment of Executive is terminated pursuant to this subparagraph 4(a),
Employer shall have no further liability to Executive other than for
compensation accrued and for reimbursement of business expenses incurred through
the date of termination but not yet paid. Termination under this subparagraph
4(a) shall not prejudice any remedy that the Employer may have at law, in
equity, or under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Termination by Employer Without Cause or by Executive for Good Reason.
Employer may terminate the employment of Executive without “Cause” (as defined
in subparagraph 4(a)) at any time during the Employment Period by giving written
notice to Executive specifying therein the effective date of termination.
Executive shall have the right at any time to terminate his employment with the
Bank for any reason or for no reason. For purposes of this Agreement, and
subject to Employer’s opportunity to cure as provided in Section 4(c) hereof,
Executive shall have “Good Reason” to terminate his employment hereunder if such
termination shall be the result of:

(i) a material diminution during the Employment Period in the Executive’s title,
duties or responsibilities as set forth in Section 2 hereof without Executive’s
consent;

(ii) a material breach by Employer of the compensation and benefits provisions
set forth in Section 3 hereof;

(iii) a material breach by Employer of any material terms of this Agreement; or

(iv) the relocation of Executive’s principal place of employment to any location
more than 50 miles from the Bank’s headquarters at the Effective Date.

(c) Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall be a
condition precedent to Employer’s right to terminate this Agreement under
subparagraph 4(a)(iv) and Executive’s right to terminate his employment for
“Good Reason” that (1) the party alleging a breach shall first have given the
other party written notice stating with specificity the reason for the
termination (“breach”) and (2) if such breach is susceptible of cure or remedy,
a period of 30 days from and after the giving of such notice to cure the breach.
If the breach cannot reasonably be cured or remedied within 30 days, the period
for remedy or cure shall be extended for a reasonable time (not to exceed 30
days), provided the party against whom a breach is alleged has made and
continues to make a diligent effort to effect such remedy or cure.

(d) Termination Upon Death or Permanent Disability. This Agreement shall
terminate automatically upon: (i) the death of Executive, and (ii) the
“permanent disability” of Executive as such term is defined in the disability
insurance provided by Employer, or if such insurance is not provided by
Employer, the term shall mean that Executive has been unable to perform or is
likely to be unable to perform his duties under this Agreement for a period of
at least 90 consecutive days or 120 days in any 180 day period. If the
Employment Period is terminated by reason of the permanent disability of the
Executive, Employer shall give 30-days’ advance written notice to that effect to
the Executive or his representative.

5. Consequences of Termination. The following are the severance pay and benefits
to which Executive is entitled upon termination of employment in all positions
with Employer, and such payments and benefits shall be the exclusive payments
and benefits to which Executive is entitled upon such termination. Except in the
case of termination of employment by Employer for Cause, or due to death, the
post-termination payments (other than those required by law) and benefits shall
only be provided if the Executive first enters into a form of general release
agreement reasonably satisfactory to Employer releasing Employer from any and
all claims, known and unknown, related to the Executive’s employment with the
Bank.

(a) Termination Without Cause or for Good Reason. In the event of termination of
Executive’s employment hereunder (i) by Employer without “Cause” (other than
upon death or permanent disability), or (ii) by Executive for “Good Reason,”
Executive shall be entitled to the following severance pay and benefits:

(i) Severance Pay – a lump sum amount equal to twelve (12) months of the
Executive’s annual Base Salary.

(ii) Benefits Continuation –

(b) Termination Upon Disability. In the event of termination of Executive’s
employment hereunder by Employer on account of permanent disability, Executive
shall be entitled to the following severance pay and benefits.

 

4



--------------------------------------------------------------------------------

(i) Severance Pay – severance payments in the form of continuation of the
Executive’s Base Salary as in effect immediately prior to such termination for a
period of 6 months following the first date of disability; and

(ii) Benefits Continuation – the same benefits as provided in Section 5(a)(ii)
above, to be provided during the Employment Period while Executive is suffering
from a permanent disability and for a period of 6 months following the effective
date of termination of employment by reason of permanent disability.

(c) Termination Upon Death. In the event of termination of Executive’s
employment hereunder on account of Executive’s death, Employer shall pay to
Executive’s beneficiary or beneficiaries or his estate, as the case may be, the
accrued Base Salary and accrued and unused vacation earned through the date of
death. Such payment shall be made no later than sixty (60) days after the date
of death. In addition, Executive’s beneficiary(ies) or his estate shall be
entitled to the payment of benefits pursuant to any life insurance policy of
Executive, as provided for in Section 3(c) above. Executive’s beneficiary or
estate shall not be required to remit to Employer any payments received pursuant
to any life insurance policy purchased pursuant to Section 3(c) above.

(d) Termination for Cause or Due to End of the Term. In the event the employment
of Executive is terminated by Employer for Cause, no severance payment or
benefit shall be provided in such instance. In the event the employment of
Executive is terminated as a result of the expiration of the Term, Executive
shall be entitled to no severance payment or benefit of any kind notwithstanding
any provision to the contrary in the Employer’s employee manual or policies then
in effect, except as to matters such as coverage under The Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) and unused vacation required by law
without reference to such manual or policies.

(e) Accrued Rights. Notwithstanding the foregoing provisions of this Section 5,
in the event of termination of Executive’s employment hereunder for any reason
or for no reason, Executive shall be entitled to payment of any unpaid portion
of his Base Salary through the effective date of termination, payment of any
unreimbursed business expenses incurred pursuant to Section 3(d) above, and
payment of any accrued but unpaid benefits solely in accordance with the terms
of any incentive bonus or employee benefit plan or program of Employer.

(f) Non-assignability. Neither Executive nor any other person or entity acting
on his behalf or as his representative shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify, or
otherwise encumber in advance any of the rights or benefits of Executive under
this Section 5, nor shall any of said rights or benefits be subject to seizure
for the payment of any debts, judgments, alimony or separate maintenance, owed
by Executive or any other person or entity, or be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise. The terms of this
Section 5(f) shall not affect the interpretation of any other provision of this
Agreement.

(g) Regulatory Restrictions. Notwithstanding anything to the contrary contained
in this Agreement:

(i) If Executive is removed and/or permanently prohibited from participating in
the conduct of Employer’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of Employer under this Agreement shall terminate, as of
the effective date of such order, except for the payment of Base Salary due and
owing on the effective date of said order, reimbursement of business expenses
incurred as of the effective date of termination and such matters required by
law.

(ii) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of Employer’s affairs by a notice served under Section 8(e)(3) or
8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all obligations of
Employer under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, Employer shall (i) pay Executive all or part of the compensation
withheld while its contract obligations were suspended and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.

(iii) If Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
the vested rights of the parties shall not be affected.

(iv) All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of Employer (i) by the

 

5



--------------------------------------------------------------------------------

director of the Federal Deposit Insurance Corporation (the “FDIC”) or his or her
designee (the “Director”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of Employer under the authority contained in
13(c) of the FDIA; or (ii) by the Director, at the time the Director approves a
supervisory merger to resolve problems related to operation of Employer when the
Employer is determined by the Director to be in an unsafe and unsound condition.
Any rights of the Executive that have already vested, however, shall not be
affected by such action.

(v) No payments shall be made pursuant to this paragraph 5 or any other
provision herein in violation of the requirements of Section 18(k) (12 U.S.C.
§1828(k)).

(h) IRC Section 280G. In no event shall the payment(s) described in this
paragraph 5 exceed the amount permitted by Section 280G of the Internal Revenue
Code of 1986, as amended (“Section 280G”). Therefore, if the aggregate present
value (determined as of the date of the change of control in accordance with the
provisions of Section 280G) of both the severance payment and all other payments
to Executive in the nature of compensation which are contingent on a change in
ownership or effective control of Bank or PMB or in the ownership of a
substantial portion of the assets of the Bank or PMB (the “Aggregate Severance”)
would result in a “parachute payment,” as defined under Section 280G, then the
Aggregate Severance shall not be greater than an amount equal to 2.99 multiplied
by Executive’s “base amount” for the “base period,” as those terms are defined
under Section 280G. In the event the Aggregate Severance is required to be
reduced pursuant to this subparagraph 5(h), the last payments in time shall be
reduced first.

(i) Conditions to Severance Benefits. The Bank shall have the right to seek
repayment of the severance payments and benefits or to terminate payments or
benefits provided by this paragraph 5 in the event that the Executive fails to
honor, in accordance with their terms, the provisions of paragraphs 6 or 9
hereof.

(j) Allocation of Payment Obligations Between Bank and PMB. Employer’s payment
obligations to Executive hereunder shall be allocated between them to reflect
the relative responsibilities, time spent by Executive between the two entities
and their affiliates, as well as other factors deemed relevant by the Boards of
Bank and PMB; provided, however, each of Bank and PMB shall be jointly and
severally liable to Executive for Employer’s obligations hereunder.

6. Confidentiality. Executive agrees that he will not at any time during the
Employment Period or at any time thereafter for any reason, in any fashion, form
or manner, except as required by law to comply with legal process, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any financial
information or trade or business secrets, including, without limiting the
generality of the foregoing, the techniques, methods or systems of its operation
or management, any information regarding its financial matters, customer lists,
computer software, or any other information concerning the business or
operations of Employer, its subsidiaries, affiliates and any of its customers,
governmental relations, customer contacts, underwriting methodology, loan
program configuration and qualification strategies, marketing strategies and
proposals, its manner of operation, its plans or other material data, or any
other information concerning the business of the Employer, its subsidiaries or
affiliates, and the Employer’s goodwill (the “Business”). The provisions of this
Section 6 shall not apply to (i) information disclosed in the performance of
Executive’s duties to Employer based on his good faith belief that such a
disclosure is in the best interests of Employer; (ii) information that is, at
the time of the disclosure, public knowledge; (iii) information disseminated by
Employer to third parties in the ordinary course of business; (iv) information
lawfully received by Executive from a third party who, based upon inquiry by
Executive, is not bound by a confidential relationship to Employer or otherwise
improperly received the information; or (v) information disclosed under a
requirement of law or as directed by applicable legal authority having
jurisdiction over Executive. In the event Executive is required by law to
disclose such information described above, Executive will provide Employer and
their counsel with immediate notice of such request so that they may consider
seeking a protective order. Notwithstanding the foregoing, Executive may
disclose such information concerning the business or operations of Employer and
its subsidiaries and affiliates as may be required by the FRB, CDFI, FDIC or
other regulatory agency having jurisdiction over the operations of Employer in
connection with an examination of Bank or PMB or other proceeding conducted by
such regulatory agency.

Executive agrees that all written, printed or electronic material, notebooks and
records including, without limitation, computer disks, used and/or developed by
Executive for Employer during the Term of this Agreement, other than Executive’s
personal address lists, telephone lists, notes and diaries, are solely the
property of Employer, and that Executive has no right, title or interest
therein. Upon termination of Executive’s employment, Executive or Executive’s
representative shall promptly deliver possession of all such materials
(including any copies thereof) to the Bank.

 

6



--------------------------------------------------------------------------------

7. Key-man Life Insurance. Employer shall have the right to obtain and hold a
“key- man” life insurance policy on the life of Executive with the Bank as
beneficiary of the policy. Executive agrees to provide any information required
for the issuance of such policy and submit himself to any physical examination
required for such policy.

8. Unsecured General Creditor. Neither Executive nor any other person or entity
shall have any legal right or equitable rights interests or claims in or to any
property or assets of Employer under the provisions of this Agreement. No assets
of Employer shall be held under any trust for the benefit of Executive or any
other person or entity or held in any way as security for the fulfilling of the
obligations of Employer under this Agreement. All of Employer’s assets shall be
and remain the general, unpledged, unrestricted assets of Employer. Employer’s
obligations under this Agreement are unfunded and unsecured promises, and to the
extent such promises involve the payment of money, they are promises to pay
money in the future. Executive and any person or entity claiming through him
shall be unsecured general creditors with respect to any rights or benefits
hereunder.

9. Business Protection Covenants.

(a) Covenant Not to Compete. Executive agrees that he will not, during the
Employment Period, voluntarily or involuntarily, directly or indirectly,
(i) engage in any banking or financial products or service business, loan
origination or deposit-taking business or any other business competitive with
that of the Bank, PMB or their subsidiaries or affiliates (“Competitive
Business”) within Orange County, Los Angeles County, San Diego County and San
Bernardino County (the “Market Area”), (ii) directly or indirectly own any
interest in (other than less than three percent (3%) of any publicly traded
company or mutual fund), manage, operate, control, be employed by, or provide
management or consulting services in any capacity to any firm, corporation, or
other entity (other than Employer or its subsidiaries or affiliates) engaged in
any Competitive Business in the Market Area, or (iii) directly or indirectly
solicit or otherwise intentionally cause any employee, officer, or member of the
Board or any of its subsidiaries or affiliates to engage in any action
prohibited under (i) or (ii) of this paragraph 9(a).

(b) Inducing Employees To Leave The Bank; Employment of Employees. Any attempt
on the part of the Executive to induce others to leave Employer’s employ, or the
employ of any of its subsidiaries or affiliates, or any effort by Executive to
interfere with Employer’s relationship with its other employees would be harmful
and damaging to Employer. Executive agrees that during the Employment Period and
for a period of twelve (12) months thereafter, Executive will not in any way,
directly or indirectly: (i) induce or attempt to induce any employee of the
Employer or any of its subsidiaries of affiliates to quit employment with
Employer or the relevant subsidiary or affiliate; (ii) otherwise interfere with
or disrupt the relationships between Employer and its subsidiaries and
affiliates and their respective employees; (iii) hire or engage any employee of
Employer or any subsidiary or affiliate or any former employee of Employer or
any subsidiary or affiliate whose employment with Employer or the relevant
subsidiary or affiliate ceased less than twelve (12) months before the date of
such hiring or engagement.

(c) Nonsolicitation of Business. For a period of twelve (12) months from the
date of termination of employment, Executive will not divert or attempt to
divert from Employer or any of its subsidiaries or affiliates, any business
Employer or a relevant subsidiary or affiliate had enjoyed or solicited from its
customers, borrowers, depositors or investors during the twelve (12) months
prior to termination of his employment.

(d) Bank’s Ownership of Inventions. To the extent that Executive has
intellectual property rights of any kind in any pre-existing works which are
subsequently incorporated in any work or work product produced in rendering
services to Bank, PMB or any their subsidiaries or affiliates, Executive hereby
grants Bank a royalty-free, irrevocable, world- wide, perpetual non-exclusive
license (with the right to sublicense), to make, have made, copy, modify, use,
sell, license, disclose, publish or otherwise disseminate or transfer such
subject matter. Similarly, Executive agrees that all inventions, discoveries,
improvements, trade secrets, original works of authorship, developments,
formulae, techniques, processes, and know-how, whether or not patentable, and
whether or not reduced to practice, that are conceived, developed or reduced to
practice during Executive’s employment with Employer, either alone or jointly
with others, if on Employer’s time, using Employer’s facilities, or relating to
Employer shall be owned exclusively by the Bank, and Executive hereby assigns to
the Bank all of Executive’s right, title and interest throughout the world in
all such intellectual property. Executive agrees that the Bank shall be the sole
owner of all domestic and foreign patents or other rights pertaining thereto,
and further agrees to execute all documents that the Bank

 

7



--------------------------------------------------------------------------------

reasonably determines to be necessary or convenient for use in applying for,
prosecuting, perfecting, or enforcing patents or other intellectual property
rights, including the execution of any assignments, patent applications, or
other documents that the Bank may reasonably request. This provision is intended
to apply to the extent permitted by applicable law and is expressly limited by
Section 2870 of the California Labor Code, which is set forth in its entirety in
Exhibit A to this Agreement. By signing this Agreement, Executive acknowledges
that this Paragraphs shall constitute written notice of the provisions of
Section 2870.

(e) Bank’s Ownership of Copyrights. Executive agrees that all original works of
authorship not otherwise within the scope of paragraph 9(d) above that are
conceived or developed during Executive’s employment with Employer, either alone
or jointly with others, if on Employer’s time, using Employer facilities, or
relating to Employer, or its subsidiaries or affiliates, are “works for hire” to
the greatest extent permitted by law and shall be owned exclusively by the Bank,
and Executive hereby assigns to the Bank all of Executive’s right, title, and
interest in all such original works of authorship. Executive agrees that the
Bank shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that the Bank reasonably determines to be
necessary or convenient for establishing in the Bank’s name the copyright to any
such original works of authorship.

10. Resignations. The Executive agrees that upon termination of employment, for
any reason, he will submit his resignations from all offices and directorships
with the Bank, PMB and all of their subsidiaries and affiliates.

11. Other Agreements. The Parties further agree that to the extent of any
inconsistency between this Agreement and any employee manual or policy of
Employer, that the terms of this Agreement shall supersede the terms of such
employee manual or policy.

12. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
personally delivered or (unless otherwise specified) mailed by United States
certified or registered mail, return receipt requested, postage prepaid, or sent
by facsimile, provided that the facsimile cover sheet contains a notation of the
date and time of transmission, and shall be deemed received: (i) if personally
delivered, upon the date of delivery to the address of the person to receive
such notice, (ii) if mailed in accordance with the provisions of this
Section 13, two (2) business days after the date placed in the United States
mail, (iii) if mailed other than in accordance with the provisions of this
Section 13 or mailed from outside the United States, upon the date of delivery
to the address of the person to receive such notice, or (iv) if given by
facsimile, when sent. Notices shall be addressed as follows:

If to the Employer:

Pacific Mercantile Bank

949 South Coast Drive

Third Floor

Costa Mesa, California, 92626

Attn: Chairman of the Board of Directors

If to the Executive, to:

At his address as set forth in the employment records of the Bank.

or to such other respective addresses as the Parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.

13. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement, the inception or termination of the Executive’s employment, or
any alleged discrimination or tort claim related to such employment, including
issues raised regarding the Agreement’s formation, interpretation or breach,
shall be settled exclusively by binding arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”). Without limiting the foregoing, the following
potential claims by Executive would be subject to arbitration under the
Arbitration Agreement: claims for wages or other compensation due; claims for
breach of any contract or covenant (express or implied) under which the
Executive believes he would be entitled to compensation or benefits; tort claims
related to such employment; claims for discrimination and harassment (including,
but not limited to, race, sex, religion, national origin, age, marital status or
medical condition, disability,

 

8



--------------------------------------------------------------------------------

sexual orientation, or any other characteristic protected by federal, state or
local law); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration or
other procedure different from this one); and claims for violation of any public
policy, federal, state or other governmental law, statute, regulation or
ordinance. The arbitration will be conducted in Orange County, California. The
arbitration shall provide for written discovery and depositions adequate to give
the Parties access to documents and witnesses that are essential to the dispute.
The arbitrator shall have no authority to add to or to modify this Agreement,
shall apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or controversy. The
arbitrator shall issue a written decision that includes the essential findings
and conclusions upon which the decision is based, which shall be signed and
dated. Executive and the Bank shall each bear his or its own costs and
attorneys’ fees incurred in conducting the arbitration and, except in such
disputes where Executive asserts a claim otherwise under a state or federal
statute prohibiting discrimination in employment (“a Statutory Claim”), or
unless required otherwise by applicable law, shall split equally the fees and
administrative costs charged by the arbitrator and AAA. In disputes where
Executive asserts a Statutory Claim against the Bank, Executive shall be
required to pay only the AAA filing fee to the extent such filing fee does not
exceed the fee to file a complaint in state or federal court. Executive shall
pay the balance of the arbitrator’s fees and administrative costs. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.

14. Waiver of Breach. Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of the Executive or of Employer. No delay or omission in the
exercise of any power, remedy, or right herein provided or otherwise available
to any party shall impair or affect the right of such party thereafter to
exercise the same. Any extension of time or other indulgence granted to a party
hereunder shall not otherwise alter or affect any power, remedy or right of any
other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.

15. Non-Assignment; Successors. Neither party hereto may assign his or its
rights or delegate his or its duties under this Agreement without the prior
written consent of the other party; provided, however, that: (i) this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
Employer upon any sale of all or substantially all of Employer’s assets, or upon
any merger, consolidation or reorganization of Bank or PMB with or into any
other corporation, all as though such successors and assigns of the Bank and PMB
and their respective successors and assigns were the Bank or PMB; and (ii) this
Agreement shall inure to the benefit of and be binding upon the heirs, assigns
or designees of Executive to the extent of any payments due to them hereunder.
As used in this Agreement, the term “Bank”, “PMB” or “Employer” shall be deemed
to refer to any such successor or assign of the Bank, PMB or Employer referred
to in the preceding sentence.

16. Withholding of Taxes. All payments required to be made by Employer to the
Executive under this Agreement shall be subject to the withholding and deduction
of such amounts, if any, relating to tax, and other payroll deductions as
Employer may reasonably determine it should withhold and/or deduct pursuant to
any applicable law or regulation (including, but not limited to, Executive’s
portion of social security payments and income tax withholding) now in effect or
which may become effective any time during the term of this Agreement.

17. Section 409A. If Executive determines, in good faith, that any compensation
or benefits provided by this Agreement may result in the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
Executive shall provide written notice thereof (describing in reasonable detail
the basis therefor) to Employer, and Employer shall, in consultation with
Executive, modify this Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A of the Code or in order to
comply with the provisions of Section 409A of the Code, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and without any diminution in
the value of the payments to Executive. Any payments that, under the terms of
this Agreement, qualify for the “short-term” deferral exception under Treasury
Regulations Section 1.409A-1(b)(4), the “separation pay” exception under
Treasury Regulations Section 1.409A-1(b)(9)(iii) or another exception under
Section 409A of the Code will be paid under the applicable exceptions to the
greatest extent possible. Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A of the Code. Anything in this
Agreement to the contrary notwithstanding, if at the time of Executive’s
separation from service within the meaning of Section 409A of the Code,
Executive is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that Executive becomes
entitled to under this Agreement is considered deferred compensations subject to
interest, penalties and additional tax imposed pursuant to Section 409A of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shall be payable

 

9



--------------------------------------------------------------------------------

prior to the date that is the earlier of (i) six months and one day Executive’s
separation from service or (ii) Executive’s death. In no event shall the date of
termination of Executive’s employment be deemed to occur until Executive
experiences a “separation from service” within the meaning of Section 409A of
the Code, and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the Date of
Termination. All reimbursements provided under this Agreement shall be provided
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) the amount of expenses eligible for
reimbursement during one calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year; (B) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the calendar year in which the expense is incurred; and (C) the right
to any reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, Employer makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.

18. Indemnification. To the fullest extent permitted by law, regulation, and the
Articles of Incorporation and Bylaws of Bank and PMB, Bank and PMB as
appropriate shall pay as and when incurred all expenses, including legal and
attorney costs, incurred by, or shall satisfy as and when entered or levied a
judgment or fine rendered or levied against, Executive in an action brought by a
third party against Executive (whether or not the Bank is joined as a party
defendant) to impose a liability or penalty on Executive for an act alleged to
have been committed by Executive while an officer of the Bank; provided,
however, that Executive was acting in good faith, within what Executive
reasonably believed to be the scope of Executive’s employment or authority and
for a purpose which the Executive reasonably believed to be in the best
interests of the Bank or the Bank’s shareholders, and in the case of a criminal
proceeding, that the Executive had no reasonable cause to believe that
Executive’s conduct was unlawful. Payments authorized hereunder include amounts
paid and expenses incurred in settling any such action or threatened action. All
rights hereunder are limited by any applicable state or Federal laws.

19. Severability. To the extent any provision of this Agreement or portion
thereof shall be invalid or unenforceable, it shall be considered deleted
therefrom (but only for so long as such provision or portion thereof shall be
invalid or unenforceable) and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect to the
fullest extent permitted by law if enforcement would not frustrate the overall
intent of the Parties (as such intent is manifested by all provisions of the
Agreement including such invalid, void, or otherwise unenforceable portion).

20. Payment. All amounts payable by the Bank to Executive under this Agreement
shall be paid promptly on the dates required for such payment in this Agreement
without notice or demand. Any salary, benefits or other amounts paid or to be
paid to Executive or provided to or in respect of the Executive pursuant to this
Agreement shall not be reduced by amounts owing from Executive to Bank.

21. Expenses. Each party shall pay his or its own fees and expenses incurred by
him or it in the drafting, review and negotiation of this Agreement.

22. Authority. Each of the Parties hereto hereby represents that each has taken
all actions necessary in order to execute and deliver this Agreement.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

24. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of California, without giving effect to
the choice of law principles thereof.

25. Entire Agreement; Amendments. This Agreement and written agreements, if any,
entered into concurrently herewith constitute the entire agreement by Employer,
on the one hand, and Executive on the other hand with respect to the subject
matter hereof and merges and supersedes any and all prior discussions,
negotiations, agreements or understandings between Executive and Employer with
respect to the subject matter hereof, whether written or oral. This Agreement
may be amended or modified only by a written instrument executed by Executive
and Employer. With regard to such amendments, alterations, or modifications,
facsimile signatures shall be effective as original signatures. Any amendment,
alteration, or modification requiring the signature of more than one party may
be signed in counterparts.

 

10



--------------------------------------------------------------------------------

26. Further Actions. Each party agrees to perform any further acts and execute
and deliver any further documents reasonably necessary to carry out the
provisions of this Agreement.

27. Time of Essence. Time is of the essence of each and every term, condition,
obligation and provision hereof.

28. No Third Party Beneficiaries. This Agreement and each and every provision
hereof is for the exclusive benefit of the Parties and not for the benefit of
any third party.

29. Headings. The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular provision hereof.

30. Regulatory Approval of this Agreement. The Parties acknowledge and agree
that entry into this Agreement is and payment of severance under paragraph 5 may
be subject to receipt of approval from the FRB pursuant to Section 1828(k) and
Part 359 of the FDIC Rules and Regulations and the CDFI. If such approval is not
obtained or is subject to modifications specified by the FRB or the CDFI the
Parties agree to negotiate in good faith to amend this Agreement to provide for
substantially equivalent terms consistent with regulatory requirements.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

PACIFIC MERCANTILE BANK

By:  

/s/ EDWARD J. CARPENTER

Name:   Edward J. Carpenter Title:   Chairman of the Board PACIFIC MERCANTILE
BANCORP By:  

/s/ EDWARD J. CARPENTER

Name:   Edward J. Carpenter Title:   Chairman of the Board EXECUTIVE:

/s/ STEVEN K. BUSTER

Steven K. Buster

 

12



--------------------------------------------------------------------------------

EXHIBIT A

California Labor Code § 2870 Employment agreements; assignment of rights

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

A-1